DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on March 7, 2022.
Claims 1 – 20 are pending.
Claims 1, 9, and 13 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 3/7/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  he examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1, 2, 9, 13, and 14, the applicant argues that the prior art combination of Deutsch, Razin, and Kocher fails to explicitly teach, suggest or disclose:
“a host system including a host network interface coupled to a data network; and 
a management controller including a management network interface coupled to an out- of-band management network separate from the data network,  the management controller being configured to provide out-of-band management of the information handling system; 
wherein the management controller is further configured to: 
receive, via the out-of-band management network and the management network interface, network configuration information for the host network interface;”  (as recited in claim 1 and substantially replicated in claims 9 and 13).
The applicant states:
“ . . . Even prior to the present amendments, claim 1 (for example) recited an information handling system including in part a “management controller including a management network interface, the management controller being configured to provide out-of-band management of the information handling system,” which the cited art does not teach or suggest.

In particular, Deutsch was cited for the limitations regarding “out-of-band management.”  But the Examiner cites a portion of the reference which describes “out-bound connection and commands.” Office Action at 2. This is entirely unrelated to out-of-band management.

In the interest of advancing prosecution, however, Applicant is currently amending claim 1 to recite further “a host system including a host network interface coupled to a data network; and a management controller including a management network interface coupled to an out-of-band management network separate from the data network.” These limitations are also not taught or suggested by the cited art (even assuming arguendo a motivation to combine).

Thus claim 1 and all claims depending therefrom are believed to be allowable. At least
similar arguments apply with equal force to the other independent claims and their respective dependents (although they are of different scope). Reconsideration and withdrawal of the § 103 rejections is requested . . .” (Applicant’s Arguments pages 7 – 8)

In response to the applicant’s argument:
The applicant’s argument is persuasive and as such, the 35 U.S.C. 103 rejections of the prior office action are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing  new grounds of rejection under 35 USC 103.  Therein, as a result of the further search and consideration necessitated by the applicant’s amendments, new grounds of rejection under 35 U.S.C. 103 were found for claims 1 – 2, 6 – 9, 12 – 14, and 18 - 20 over the combination of Bendre et al. (U.S. 2020/0201666 A1; herein referred to as Bendre)  on view of Chang et al. (U.S. 2015/0074250 A1; herein referred to as Chang); new grounds of rejection under 35 U.S.C. 103 were found for claims 3 – 5, 11 and 15 – 17 over the combination of Bendre et al. (U.S. 2020/0201666 A1; herein referred to as Bendre)  on view of Chang et al. (U.S. 2015/0074250 A1; herein referred to as Chang) in further view of Aron et al. (U.S. 2020/0201666); and new grounds of rejection under 35 U.S.C. 103 were found for claim 10 over the combination of Bendre et al. (U.S. 2020/0201666 A1; herein referred to as Bendre)  on view of Chang et al. (U.S. 2015/0074250 A1; herein referred to as Chang) in further view of Tembey et al. (U.S. 2019/0327144 A1; herein referred to as Tembey).  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for configuring an information handling system comprising a host system including a host network interface coupled to a data network; and a management controller including a management network interface coupled to an out- of-band management network separate from the data network, the management controller being configured to provide out-of-band management of the information handling system, and receives, via the out-of-band management network and the management network interface network configuration information for the host network interface, and therein provides access to the network configuration information via an application programming interface (APJ) such that the host system is configured to poll the API of the management controller at selected times until the management controller provides access to the network configuration information,  retrieve the network configuration information via the API, and configures the host network interface in accordance with the network configuration information.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for efficient remote configuration for the elements of the information handling system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 6 – 9, 12 – 14, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendre et al. (U.S. 2020/0201666 A1; herein referred to as Bendre)  on view of Chang et al. (U.S. 2015/0074250 A1; herein referred to as Chang).
In regard to claim 1 Bendre teaches an information handling system comprising ( see ¶ [0001] “ . . .. A remote network management platform may take the form of a hosted environment that provides application Platform-as-a-Service (aPaaS) services to users, particularly to operators of a managed network such as enterprises. Such services may take the form of web-based portals and/or software applications that enterprises or other entities (as well as both internal and external users thereof) may access through computational instances of the remote network management platform.  . .”) : 
a host system ( see ¶ [0044] “ . . . FIG. 1 is a simplified block diagram exemplifying a computing device 100, illustrating some of the components that could be included in a computing device arranged to operate in accordance with the embodiments herein. Computing device 100 could be a client device (e.g., a device actively operated by a user), a server device (e.g., a device that provides computational services to client devices), or some other type of computational platform. Some server devices may operate as client devices from time to time in order to perform particular operations, and some client devices may incorporate server features. . . .”) including a host network interface (see ¶ [0045] “ . . . computing device 100 includes processor 102, memory 104, network interface 106, and an input/output unit 108, all of which may be coupled by a system bus 110 or a similar mechanism . . .”) coupled to a data network (see ¶ [0056] “ . . Routers 206 may include networking equipment configured to provide internal and external communications for server cluster 200. For example, routers 206 may include one or more packet-switching and/or routing devices (including switches and/or gateways) configured to provide (i) network communications between server devices 202 and data storage 204 via local cluster network 208, and/or (ii) network communications between the server cluster 200 and other devices via communication link 210 to network 212 . . .”); and 
a management controller(e.g. see Fig. 3, remote network management platform 320) (see ¶ [0129] “ . . . the remote network management platform 320 may provide various services accessible to users of managed networks (e.g., enterprises and employees thereof) via computational instances (e.g., computational instance 322). In particular, these services may be provided through higher-level applications—also referred to herein as “software modules”—deployed within or involving a computational instance, such as computational instance 322. For the purposes of example, embodiments described herein involve a one-to-one mapping of a software module to a service. That is, any one software module may be designated for, and thus enable access to, one particular service. However, it should be understood that, in some scenarios, one software module may be configured to enable access to multiple different services . . .”) including a management network interface (see ¶ [0134] “ . . . Management of the configuration data may occur at a central computational instance—also referred to herein as a central data source (CDS) instance—that is associated with a central network. The central network may be a different, separate network from any managed network (e.g., managed network 300) that is associated with an enterprise or other customer. For example, the central network may be managed by an entity associated with the remote network management platform 320 . . .”) coupled to an out- of-band management network ( see ¶ [0142] “ . . . Accordingly, the present disclosure provides an improved remote network management platform that supports out-of-band delivery of configuration data . . .”), the management controller being configured to provide out-of-band management of the information handling system (see ¶ [0142] “ . . ., a CDS instance of a remote network management platform may be configured with program logic to accept and process requests from other computational instances (e.g., enterprise computational instances associated with respective managed networks) for out-of-band delivery of the configuration data. These other computational instances—hereafter referred to as “enterprise computational instances” or, by way of example, computational instance 322—may be configured to execute the software module with which the configuration data is associated. Upon acceptance and processing of the requests for out-of-band delivery, the CDS instance may enable the enterprise computational instance to receive the latest configuration data from the CDS instance's central database . . .”); 
wherein the management controller is further configured to (see ¶ [0146] “ . . . FIG. 6 depicts yet another communication environment involving a remote network management architecture, . . .”): 
receive, via the out-of-band management network and the management network interface, network configuration information for the host network interface (see ¶ ¶ [0149-0150] “ . . . other applications or computing devices could be installed or otherwise disposed on CDS instance 600 and could perform some or all of the operations related to receiving and processing requests for out-of-band delivery.  As further shown in FIG. 6, CDS instance 600 is in communication with a representative enterprise computational instance—namely, computational instance 322. Computational instance 322 includes local database 606 and software module 608. In the example shown in FIG. 6, the configuration data stored in the source table at CDS instance 600 includes configuration data for software module 608 . . .”); and provide access to the network configuration information via an application programming interface (APJ) (see ¶ [0109] “ . . . they may write to an identification and reconciliation application programming interface (API). This API may use a set of configurable identification rules that can be used to uniquely identify configuration items and determine whether and how they are written to the CMDB . . .:); and 
wherein the host system (e.g. computational instance in the host) is configured to (see  ¶ [0118] “ . . . computational instance 322 may compare information received from proxy servers 312 to data stored in a normalization database to determine whether a configuration item is correctly identified. This data could be referred to herein as canonical normalization information, and may correspond to attributes associated with known configuration items such as devices, services, or relationships that may exist within a managed network. For example, a computing device may be represented by attributes that include a model, type, and operating system of the computing device . . .”): 
poll the API of the management controller at selected times (e.g. schedule table) until the management controller provides access to the network configuration information (see  ¶ [0155] “ . . . computational instance 322 (or any computational instance that can request out-of-band delivery of the configuration data, for that matter) may include a schedule table. For example, local database 606 is shown to include schedule table 612. Such a schedule table may contain information defining when computational instance 322 will request out-of-band delivery of the configuration data. Computational instance 322 can thus refer to the schedule table in order to determine a time or frequency at which to request out-of-band delivery of the configuration data, and then transmit such a request at that time or frequency. For example, the schedule table may contain information specifying that the computational instance 322 is to request out-of-band delivery of the configuration data on a daily basis (e.g., at the same specified time each day). Additionally or alternatively, the schedule table may contain information specifying other times or frequencies at which to request out-of-band delivery of the configuration data. Such times or frequencies could be predetermined or randomized. For example, out-of-band deliveries of configuration information may be configured to be regulated weekly, such as on Sunday at 1:00 am of the time zone in which computational instance 322 resides or of the time zone of the entity computational instance 322 serves . . .”); 
retrieve the network configuration information via the API (see  ¶ [0159] “ . . . the remote network management platform 320 may enable the enterprise to subscribe to out-of-band delivery of certain types of configuration data. For example, if software module 608 is a software asset management software module, the enterprise may subscribe to out-of-band delivery of at least a portion of software asset management configuration data stored at central database 602. Once subscribed, the remote network management platform 320 may enable such configuration data to be delivered out-of-band to computational instance 322 . . . “); and 
configure the host network interface in accordance with the network configuration information (see  ¶ [0161] “ . . . After selecting the configuration data to be delivered out-of-band, computational instance 322 may transmit a request for an out-of-band delivery of the configuration data. The act of transmitting the request may take various forms. For example, computational instance 322 may transmit a single request message or series of request messages to CDS instance 600 (e.g., to a computing device of CDS instance 600 running scoped application 604). In scenarios where only a single request message is transmitted, the request message may include identifier of all the source fields having the selected configuration data. On the other hand, in scenarios where a series of request messages are transmitted, each such request message may include identifiers of the source fields having the selected configuration data. In some embodiments, the request message(s) may take the form of a representational state transfer (REST) API call or series of REST API call . . . “).
Bendre does not explicitly teach an out- of-band management network separate from the data network.  However Chang teaches an out- of-band management network separate from the data network (see ¶ [0007] “ . . . Techniques described herein relate generally to the management of a high-speed network that lacks management features via another lower-speed network that includes such management features. More specifically, techniques described herein relate to the combination of a high-speed I/O-interconnect, such as a Peripheral Component Interconnect Express (PCIe) network, with a separate out-of-band network, such as an Ethernet network. Such techniques may be used to simultaneously provide high-speed, energy-efficient data transfer and rich management features without significantly increasing the cost and complexity of the networking system. In various examples, the separate out-of-band network may be a low-bandwidth, low-cost network that provides reliable device discovery, registration, and other management features for a high-bandwidth I/O-interconnect that lacks such management feature . . .”).
It would  have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for network management of server clusters in a high speed network where a separate lower speed network is used to provide management features, as taught by Chang, into a system and method that implements a remote network management platform in the form of a hosted environment that provides application Platform-as-a-Service (aPaaS) services to users, particularly to operators of a managed network such as enterprises, such services accessed and configured through computational instances of the remote network management platform, as taught by Bendre.  Such incorporation enables the management to be more efficient and non-obtrusive to the operations of the service infrastructure through a separate management network that is out of-band. 
In regard to claim 2 the combination of Bendre and Chang teaches wherein the information handling system is an element of an information handling system cluster (see Bendre Fig. 2 ¶¶ [0053-0055] “ . . . FIG. 2 depicts a cloud-based server cluster 200 in accordance with example embodiments. In FIG. 2, operations of a computing device (e.g., computing device 100) may be distributed between server devices 202, data storage 204, and routers 206, all of which may be connected by local cluster network 208. The number of server devices 202, data storages 204, and routers 206 in server cluster 200 may depend on the computing task(s) and/or applications assigned to server cluster 200.  For example, server devices 202 can be configured to perform various computing tasks of computing device 100. Thus, computing tasks can be distributed among one or more of server devices 202. To the extent that these computing tasks can be performed in parallel, such a distribution of tasks may reduce the total time to complete these tasks and return a result. For purpose of simplicity, both server cluster 200 and individual server devices 202 may be referred to as a “server device.” This nomenclature should be understood to imply that one or more distinct server devices, data storage devices, and cluster routers may be involved in server device operations.  Data storage 204 may be data storage arrays that include drive array controllers configured to manage read and write access to groups of hard disk drives and/or solid state drives. The drive array controllers, alone or in conjunction with server devices 202, may also be configured to manage backup or redundant copies of the data stored in data storage 204 to protect against drive failures or other types of failures that prevent one or more of server devices 202 from accessing units of cluster data storage 204. Other types of memory aside from drives may be used . . .”).
In regard to claim 6, the combination of Bendre and Chang teaches wherein the host system is further configured to write a status code indicating success or failure to the management controller via the API (see Bendre  ¶¶ [0109-0113] “ . . . they may write to an identification and reconciliation application programming interface (API). This API may use a set of configurable identification rules that can be used to uniquely identify configuration items and determine whether and how they are written to the CMDB.  In general, an identification rule specifies a set of configuration item attributes that can be used for this unique identification. Identification rules may also have priorities so that rules with higher priorities are considered before rules with lower priorities. Additionally, a rule may be independent, in that the rule identifies configuration items independently of other configuration items. Alternatively, the rule may be dependent, in that the rule first uses a metadata rule to identify a dependent configuration item.   Metadata rules describe which other configuration items are contained within a particular configuration item, or the host on which a particular configuration item is deployed. For example, a network directory service configuration item may contain a domain controller configuration item, while a web server application configuration item may be hosted on a server device configuration item.   A goal of each identification rule is to use a combination of attributes that can unambiguously distinguish a configuration item from all other configuration items, and is expected not to change during the lifetime of the configuration item. Some possible attributes for an example server device may include serial number, location, operating system, operating system version, memory capacity, and so on. If a rule specifies attributes that do not uniquely identify the configuration item, then multiple components may be represented as the same configuration item in the CMDB. Also, if a rule specifies attributes that change for a particular configuration item, duplicate configuration items may be created.  Thus, when a data source provides information regarding a configuration item to the identification and reconciliation API, the API may attempt to match the information with one or more rules. If a match is found, the configuration item is written to the CMDB. If a match is not found, the configuration item may be held for further analysis . . . “).
In regard to claim 7 the combination of Bendre and Chang teaches wherein the management controller is further configured to provide access to the status code via the management network interface (see Bendre  ¶ [0161- 0162] “ . . . computational instance 322 may transmit a request for an out-of-band delivery of the configuration data. The act of transmitting the request may take various forms. For example, computational instance 322 may transmit a single request message or series of request messages to CDS instance 600 (e.g., to a computing device of CDS instance 600 running scoped application 604). In scenarios where only a single request message is transmitted, the request message may include identifier of all the source fields having the selected configuration data. On the other hand, in scenarios where a series of request messages are transmitted, each such request message may include identifiers of the source fields having the selected configuration data. In some embodiments, the request message(s) may take the form of a representational state transfer (REST) API call or series of REST API calls. Referring to FIG. 6, to receive an out-of-band delivery of configuration data, computational instance 322 may transmit a request message including an identifier of Source Field 1. . . . “).
In regard to claim 8 the combination of Bendre and Chang teaches wherein the network configuration information includes at least one setting selected from the group consisting of an internet protocol (IP) address, a netmask, a gateway, and a vLAN configuration (see Bendre  ¶ [0104 “ . . . The discovery process is depicted as a flow chart in FIG. 5B. At block 520, the task list in the computational instance is populated, for instance, with a range of IP addresses. At block 522, the scanning phase takes place. Thus, the proxy servers probe the IP addresses for devices using these IP addresses, and attempt to determine the operating systems that are executing on these devices. At block 524, the classification phase takes place. The proxy servers attempt to determine the operating system version of the discovered devices. At block 526, the identification phase takes place. The proxy servers attempt to determine the hardware and/or software configuration of the discovered devices. At block 528, the exploration phase takes place. The proxy servers attempt to determine the operational state and applications executing on the discovered devices. At block 530, further editing of the configuration items representing the discovered devices and applications may take place. This editing may be automated and/or manual in nature . . . “).
In regard to claim 9 Bendre  teaches a method comprising  (see ¶ [0001] as described for the rejection of claim 1 and is incorporated herein):
a management controller(e.g. see Fig. 3, remote network management platform 320) (see ¶ [0129] as described for the rejection of claim 1 and is incorporated herein) configured to provide out-of-band management of an information handling system  (see ¶ [0142] as described for the rejection of claim 1 and is incorporated herein) receiving, via a management network interface see ¶ [0134] as described for the rejection of claim 1 and is incorporated herein) coupled to an out- of-band management network( see ¶ [0142] as described for the rejection of claim 1 and is incorporated herein), network configuration information for a host network interface of a host system of the information handling system (see ¶ ¶ [0149-0150] as described for the rejection of claim 1 and is incorporated herein), 
wherein the host network interface (see ¶ [0045] as described for the rejection of claim 1 and is incorporated herein) is coupled to a data network (see ¶ [0056] as described for the rejection of claim 1 and is incorporated herein);
the management controller providing access to the network configuration information via an application programming interface (API) (see ¶ [0109] as described for the rejection of claim 1 and is incorporated herein);
the host system(e.g. computational instance in the host) (see  ¶ [0118] as described for the rejection of claim 1 and is incorporated herein) polling the API of the management controller at selected times  (e.g. schedule table) until the management controller provides access to the network configuration information (see  ¶ [0155] as described for the rejection of claim 1 and is incorporated herein);
the host system retrieving the network configuration information via the API (see  ¶ [0159] as described for the rejection of claim 1 and is incorporated herein); and
the host system configuring the host network interface in accordance with the network configuration information (see  ¶ [0161] as described for the rejection of claim 1 and is incorporated herein).
Bendre fails to expclitly teach separate from the out-of-band management network.  However Chang teaches separate from the out-of-band management network  (see ¶ [0007] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Chang with Bendre is described for the redirection of claim 1 and is incorporated herein.
In regard to claim 12 the combination of Bendre and Chang teaches wherein the network configuration information includes at least one setting selected from the group consisting of an internet protocol (IP) address, a netmask, a gateway, and a VLAN configuration  (see Bendre  ¶ [0104] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 13 Bendre teaches an article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that is executable (see ¶ [0011] “ . . . an article of manufacture may include a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations . . .”) by a management controller(e.g. see Fig. 3, remote network management platform 320) (see ¶ [0129] as described for the rejection of claim 1 and is incorporated herein) of an information handling system for( see ¶ [0001] as described for the rejection of claim 1 and is incorporated herein):
 receiving, via a management network interface (see ¶ [0134] as described for the rejection of claim 1 and is incorporated herein) coupled to an out-of-band management network ( see ¶ [0142] as described for the rejection of claim 1 and is incorporated herein), network configuration information for a host network interface of a host system of the information handling system (see ¶ ¶ [0149-0150] as described for the rejection of claim 1 and is incorporated herein), 
wherein the host network interface (see ¶ [0045] as described for the rejection of claim 1 and is incorporated herein) is coupled to a data network(see ¶ [0056] as described for the rejection of claim 1 and is incorporated herein); and 
providing access to the network configuration information via an application programming interface (APJ) (see ¶ [0109] as described for the rejection of claim 1 and is incorporated herein); 
wherein the host system is configured to (e.g. computational instance in the host) (see  ¶ [0118] as described for the rejection of claim 1 and is incorporated herein): poll the API of the management controller at selected times (e.g. schedule table)  until the management controller provides access to the network configuration information (see  ¶ [0155] as described for the rejection of claim 1 and is incorporated herein);
 retrieve the network configuration information via the API  (see  ¶ [0159] as described for the rejection of claim 1 and is incorporated herein); and 
configure the host network interface in accordance with the network configuration information (see  ¶ [0161] as described for the rejection of claim 1 and is incorporated herein).
Bendre fails to expclitly teach separate from the out-of-band management network.  However Chang teaches separate from the out-of-band management network  (see ¶ [0007] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Chang with Bendre is described for the redirection of claim 1 and is incorporated herein.
In regard to claim 14 the combination of Bendre and Chang teaches wherein the information handling system is an element of an information handling system cluster(see Bendre Fig. 2 ¶¶ [0053-0055] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 18 the combination of Bendre and Chang teaches wherein the host system is further configured to write a status code indicating success or failure to the management controller via the API (see Bendre  ¶¶ [0109-0113] as described for the rejection of claim 6 and is incorporated herein) .
In regard to claim 19 the combination of Bendre and Chang teaches wherein the management controller is further configured to provide access to the status code via the management network interface  (see Bendre  ¶ [0161- 0162] as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 20 the combination of Bendre and Chang teaches wherein the network configuration information includes at least one setting selected from the group consisting of an internet protocol (IP) address, a netmask, a gateway, and a VLAN configuration (see Bendre  ¶ [0104] as described for the rejection of claim 8 and is incorporated herein).
Claims 3 – 5, 11 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bendre et al. (U.S. 2020/0201666 A1; herein referred to as Bendre)  on view of Chang et al. (U.S. 2015/0074250 A1; herein referred to as Chang) as applied to claims 1 – 2, 6 – 9, 12 – 14, and 18 - 20 in further view of Aron et al. (U.S. 2020/0201666). 
In regard to claim 3 the combination of Bendre  and Chang fails to explicitly teach wherein the information handling system cluster is a hyper-converged infrastructure (HCI) cluster.  However Aron teaches wherein the information handling system cluster is a hyper-converged infrastructure (HCI) cluster (see Aron ¶ [0004] “ . . .  One type of configuration item that may be deployed within the managed network is a server cluster whose nodes implement a hyper-converged infrastructure (HCI). The nodes may be a plurality of servers that are communicatively coupled to one another and that are configured to provide virtualization, storage, and networking services to the managed network. The server cluster may include different types of configuration items that allow the cluster to offer such services. For example, the virtualization services may be facilitated by virtual machines (sometimes referred to as VMs) executed by the plurality of servers and the storage services may be facilitated by storage devices of the plurality of servers. It may be desirable to discover and map the configuration items of the server cluster in order to properly represent the capabilities of the server cluster. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to manage a computer network that includes various interconnected computing devices and software applications, each of which may be represented by one or more configuration items which include a server cluster whose nodes implement a hyper-converged infrastructure (HCI), as taught by Aron, into a system and method that implements a remote network management platform in the form of a hosted environment that provides application Platform-as-a-Service (aPaaS) services to users, particularly to operators of a managed network such as enterprises, such services accessed and configured through computational instances of the remote network management platform using a separate lower speed network that is separate from the production network to provide management features, as taught by the combination of Bendre and Chang.   Such incorporation provides support of HCI elements so that they may be configured.   
In regard to claim 4  the combination of Bendre, Chang, and Aron teaches wherein an HCI manager executing on the host system is configured to carry out the polling, retrieving, and configuring (see Aron ¶¶ [0188-0190] “ . . .the following features may be used in discovery of an HCI server cluster . . .  a computational instance may poll (e.g., by way of a proxy server) the server cluster to detect changed in its virtual machine configuration. For example, the server cluster may generate an event log that represents, in textual entries, each time a virtual machine is started, stopped, or changes configuration. This polling may occur every n minutes, where is can be 1, 3, 5, 10, 15, 60, or some other value. If a change to the virtual machine configuration is detected, the discovery pattern may be launched to “rediscover” the server cluster. As a result of this polling and triggering of discovery, changes to virtual machine configurations can be identified and updated in the CMDB in minutes rather than hours or days.. . .”).
The motivation to combine Aron with the combination of Bendre and Chang is described for the rejection of claim 3 and is incorporated herein.  Additionally, Aron uses the HCI server clusters to be configured as discovered within the system.
In regard to claim 5 the combination of Bendre, Chang, and Aron teaches wherein the HCI manager is configured to execute as a virtual machine (VM) on the host system (see Aron ¶¶ [0123-0127] “ . . . the managed network 300 may include a device (e.g., a server) that may implement a full-stack infrastructure that integrates computation, virtualization, storage, and networking capabilities. In an example, the infrastructure that achieves such integration may be known as a hyper-converged infrastructure (HCI). HCI is a software-defined mechanism that virtualizes one or more elements of a traditional hardware system. Generally, an HCI server may deliver virtualized computing (e.g., by way of a hypervisor), virtualized software-defined storage, and virtualized networking (e.g., software-defined networking). The benefits of such a system, e.g., over a more traditional three-tiered hardware system, include simplicity, scalability, and cost-effectiveness . . . the servers 602A, 602B, 602C may each include a hypervisor that executes one or more virtual machines, local storage in the form of flash storage device(s) and/or hard-disk storage device(s), and a controller (also referred to herein as a “controller virtual machine (CVM)” or “an application controller”).  . . . solid state drives (SSDs) may be used for storage. As shown in FIG. 6, server 602A may include hypervisor 604A, controller 606A, flash storage 608A, and hard-disk storage 610A; server 602B may include hypervisor 604B, controller 606B, flash storage 608B, and hard-disk storage 610B; and server 602C may include hypervisor 604C, controller 606C, flash storage 608C, and hard-disk storage 610C. As described herein, these components may enable the server cluster 600 to provide the computation, virtualization, storage, and networking services.  More specifically, the hypervisors may enable the server cluster 600 to provide virtualization services. Each hypervisor may include software, firmware, and/or hardware that enable the hypervisor to execute and manage one or more respective virtual machines on a single physical host system (i.e., a server). The hardware may include one or more processors (e.g., single-core processors and/or multi-core processors), computer-usable memory (e.g., RAM and/or ROM), among other hardware. The software may implement a virtualization technique that enables the virtual machines to run on the host system simultaneously. For instance, as shown in FIG. 6, hypervisor 604A may execute virtual machines 612A, hypervisor 604B may execute virtual machines 612B, and hypervisor 604C may execute virtual machines 612C. In this arrangement, the operating systems of the virtual machines may share the hardware such that each virtual machine appears to have its own hardware. Accordingly, the virtual machines may effectively share the hardware resources (e.g., processor cycles, memory space, network bandwidth, etc.) of the respective hypervisor. In some examples, the hypervisor may also manage the hardware resources that are allocated to each virtual machine. . . . “).
The motivation to combine Aron with the combination of Bendre and Chang is described for the rejection of claim 3 and is incorporated herein.  Additionally, Aron supports management through virtual machines.
In regard to claim 11  the combination of Bendre, Chang, and Aron teaches wherein the polling is carried out periodically (see Aron ¶ [0190] “ . . .  a computational instance may poll (e.g., by way of a proxy server) the server cluster to detect changed in its virtual machine configuration. For example, the server cluster may generate an event log that represents, in textual entries, each time a virtual machine is started, stopped, or changes configuration. This polling may occur every n minutes, where is can be 1, 3, 5, 10, 15, 60, or some other value. If a change to the virtual machine configuration is detected, the discovery pattern may be launched to “rediscover” the server cluster. As a result of this polling and triggering of discovery, changes to virtual machine configurations can be identified and updated in the CMDB in minutes rather than hours or days. . . .”).
The motivation to combine Aron with the combination of Bendre and Chang is described for the rejection of claim 3 and is incorporated herein.  Additionally, Aron enables periodic polling for configuration updates.
In regard to claim 15 the combination of Bendre  and Chang fails to explicitly teach wherein the information handling system cluster is a hyper-converged infrastructure (HCI) cluster.  However Aron teaches wherein the information handling system cluster is a hyper-converged infrastructure (HCI) cluster (see Aron ¶ [0004] as described for the rejection of claim 3 and is incorporated herein).
The motivation  to combine Aron with the combination of Bendre and Chang is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 16 the combination of Bendre, Chang, and Aron teaches wherein an HCI manager executing on the host system is configured to carry out the polling, retrieving, and configuring (see Aron ¶¶ [0188-0190] as described for the rejection of claim 4. and is incorporated herein).
The motivation  to combine Aron with the combination of Bendre and Chang is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 17, the combination of Bendre, Chang, and Aron teaches wherein the HCI manager is configured to execute as a virtual machine (VM) on the host system (see Aron ¶¶ [0123-0127] as described for the rejection of claim 5. and is incorporated herein)
The motivation  to combine Aron with the combination of Bendre and Chang is described for the rejection of claim 5 and is incorporated herein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bendre et al. (U.S. 2020/0201666 A1; herein referred to as Bendre)  on view of Chang et al. (U.S. 2015/0074250 A1; herein referred to as Chang) as applied to claims 1 – 2, 6 – 9, 12 – 14, and 18 - 20 in further view of Tembey et al. (U.S. 2019/0327144 A1; herein referred to as Tembey).
In regard to claim 10  the combination of Bendre and Chang fails to explicitly teach wherein the management controller is a baseboard management controller (BMC).   However  Tembey teaches wherein the management controller is a baseboard management controller (BMC) (see  ¶ [0038] “ . . . the HMS 108, 114 connects to server management ports of the server host node(0) 109, 111 (e.g., using a baseboard management controller (BMC), etc.), connects to ToR switch management ports (e.g., using 1 gigabits per second (Gbps) links, 10 Gbps links, etc.) of the ToR switches 110, 112, 116, 118, and also connects to spine switch management ports of one or more spine switches 122. In the illustrated example, the ToR switches 110, 112, 116, 118, implement leaf switches such that the ToR switches 110, 112, 116, 118, and the spine switches 122 are in communication with one another in a leaf-spine switch configuration. These example connections form a non-routable private IP management network for out-of-band (OOB) management. The HMS 108, 114 of the illustrated example uses this OOB management interface to the server management ports of the server host node(0) 109, 111 for server hardware management. In addition, the HMS 108, 114 of the illustrated example uses this OOB management interface to the ToR switch management ports of the ToR switches 110, 112, 116, 118 and to the spine switch management ports of the one or more spine switches 122 for switch management . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for template driven infrastructure in virtualized server systems, as taught by Tembey, into a system and method that implements a remote network management platform in the form of a hosted environment that provides application Platform-as-a-Service (aPaaS) services to users, particularly to operators of a managed network such as enterprises, such services accessed and configured through computational instances of the remote network management platform using a separate lower speed network that is separate from the production network to provide management features, as taught by the combination of Bendre and Chang.   Such incorporation enables the management to be implemented through a BMC.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444